2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 02/08/2021 and 10/06/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation of claim 8 that recites “determining unit" is being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e. unit).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “performing a bundling operation on the PRBs determined in the idle frequency sub-band…”  There is insufficient antecedent basis for this limitation in the claim.  There is no indication of “the idle frequency sub-band” being established in parent claim 1.
Claim 7 is rejected for having similar language as indicated in Claim 6 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Kim et al. (hereinafter “Kim”)


Regarding Claim 1, Kim teaches A method for processing a physical resource, comprising: 
determining scheduled physical resource blocks (PRB) based on indication information of carrier sensing result of at least one received frequency sub-band and indication information of physical resource blocks; ([0220]-[0221], discloses a eNB can transmit Ucell resource allocation information via higher layer signal to a UE, in which the UE performs a CCA (carrier sensing) on an allocated resource region only (i.e. received frequency sub-band) and can determine whether an unlicensed band is currently in an idle state or a busy state (i.e. carrier sensing result). Figure 19 and [0244]-[0254], illustrates a total system bandwidth divided into a plurality of subchannels, each subchannel comprising a plurality of resource blocks. [0259]-[0260], discloses Although the aforementioned technique mentioned earlier in section 4.3 focuses on UL data transmission method, performance gain capable of being obtained via FDM can be identically obtained in DL data reception as well. The CCA and the LBT methods proposed in section 4.1 or 4.2 can be applied to DL transmission as well. As mentioned earlier in Fig. 19, it may be able to configure a subchannel (i.e. sub-band) using a certain number of RBs. In this case, information on the subchannel (e.g., the number of RBs constructing the subchannel, indexing information of the subchannel, etc. (i.e. indication information of physical resource blocks)) can be set to UEs via higher layer signaling) and
 receiving data on the scheduled PRBs. ([0222], discloses if the unlicensed band is in the idle state, the UE can receive downlink data via the allocated unlicensed band. [0258]-[0264], discloses receiving DL data)

Regarding Claim 8, Kim teaches An electronic device, (Figure 21, illustrates mobile terminal)  comprising: 
a determining unit, (Figure 21, illustrates mobile terminal with processor) configured to determine a scheduled physical resource blocks (PRB) based on indication information of carrier sensing result of at least one received frequency sub-band and indication information of physical resource blocks; ([0220]-[0221], discloses a eNB can transmit Ucell resource allocation information via higher layer signal to a UE, in which the UE performs a CCA (carrier sensing) on an allocated resource region only (i.e. received frequency sub-band) and can determine whether an unlicensed band is currently in an idle state or a busy state (i.e. carrier sensing result). Figure 19 and [0244]-[0254], illustrates a total system bandwidth divided into a plurality of subchannels, each subchannel comprising a plurality of resource blocks. [0259]-[0260], discloses Although the aforementioned technique mentioned earlier in section 4.3 focuses on UL data transmission method, performance gain capable of being obtained via FDM can be identically obtained in DL data reception as well. The CCA and the LBT methods proposed in section 4.1 or 4.2 can be applied to DL transmission as well. As mentioned earlier in Fig. 19, it may be able to configure a subchannel (i.e. sub-band) using a certain number of RBs. In this case, information on the subchannel (e.g., the number of RBs constructing the subchannel, indexing information of the subchannel, etc. (i.e. indication information of physical resource blocks)) can be set to UEs via higher layer signaling)
and a receiving unit, (Figure 21, illustrates mobile terminal with receiver) configured to receive data on the scheduled PRBs. ([0222], discloses if the unlicensed band is in the idle state, the UE can receive downlink data via the allocated unlicensed band. [0258]-[0264], discloses receiving DL data)


Regarding Claim 9, Kim teaches A user equipment (UE) for processing a physical resource, the UE comprising: (Figure 21, illustrates mobile terminal)
a memory; a transceiver; and at least one processor coupled with the transceiver and configured to: (Figure 21, illustrates mobile terminal with processor, memory, transmitter and receiver)
determine scheduled physical resource blocks (PRB) based on in- dication information of carrier sensing result of at least one received frequency sub-band and indication information of physical resource blocks; ([0220]-[0221], discloses a eNB can transmit Ucell resource allocation information via higher layer signal to a UE, in which the UE performs a CCA (carrier sensing) on an allocated resource region only (i.e. received frequency sub-band) and can determine whether an unlicensed band is currently in an idle state or a busy state (i.e. carrier sensing result). Figure 19 and [0244]-[0254], illustrates a total system bandwidth divided into a plurality of subchannels, each subchannel comprising a plurality of resource blocks. [0259]-[0260], discloses Although the aforementioned technique mentioned earlier in section 4.3 focuses on UL data transmission method, performance gain capable of being obtained via FDM can be identically obtained in DL data reception as well. The CCA and the LBT methods proposed in section 4.1 or 4.2 can be applied to DL transmission as well. As mentioned earlier in Fig. 19, it may be able to configure a subchannel (i.e. sub-band) using a certain number of RBs. In this case, information on the subchannel (e.g., the number of RBs constructing the subchannel, indexing information of the subchannel, etc. (i.e. indication information of physical resource blocks)) can be set to UEs via higher layer signaling)
and receive data on the scheduled PRBs. ([0222], discloses if the unlicensed band is in the idle state, the UE can receive downlink data via the allocated unlicensed band. [0258]-[0264], discloses receiving DL data)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US 2019/0349943 A1 to Wu et al. (hereinafter “Wu”)

Regarding Claim 2, Kim teaches The method of claim 1, wherein, the step of determining scheduled physical resource blocks (PRB) based on indication information of carrier sensing result of at least one received frequency sub-band and indication information of physical resource blocks, comprises: 
Kim teaches determining an idle frequency sub-band based on the indication information of carrier sensing result of at least one received frequency sub-band; and ([0220]-[0221], discloses a eNB can transmit Ucell resource allocation information via higher layer signal to a UE, in which the UE performs a CCA (carrier sensing) on an allocated resource region only (i.e. received frequency sub-band) and can determine whether an unlicensed band is currently in an idle state or a busy state (i.e. carrier sensing result))
Kim does not explicitly teach determining PRBs via an interleaved or non-interleaved manner based on the indication information of the physical resource blocks in the idle frequency sub-band.
However, in a similar field of endeavor, Wu discloses in [0075]-[0077], The terminal receives the resource allocation indication information, and may learn of, according to the resource allocation indication information, a specific subband or a specific frequency band to which the allocated resource belongs, or specific numerology used to obtain the allocated resource, or a specific subcarrier used to obtain the allocated resource. The subband is divided by the base station, k (k≥1) consecutive PRBs may be set as one subband. For example, in a particular system bandwidth, there are N (N>1) subbands: a subband #1, a subband #2, . . . , a subband #i, . . . , and a subband #N.   [0096]-[0097], discloses First, the terminal learns of, by using resource allocation indication information (i.e. indication information) indicated by the base station or by using other information, location information of an allocated resource, the resource allocation indication information includes the location information of the allocated resource, and a specific subband or a specific frequency band to which the allocated resource belongs may be determined by using the location information of the resource. Next, the terminal obtains, based on the predefined first configuration information, a first frequency domain resource unit size set corresponding to an identifier of a subband to which the allocated resource belongs. For example, the subband identifier indicated in the resource allocation indication information is a subband 1, and the terminal obtains a first frequency domain resource unit size set corresponding to the subband 1. [0118]-[0119], further discloses the terminal determines a resource-allocation-related parameter based on the size of the first frequency domain resource unit. the resource-allocation-related parameter includes at least one of a quantity of bits required for resource allocation, a resource indication value for resource allocation, and a resource mapping manner for resource allocation (i.e. determining PRBs via interleaved or non-leaved manner based on the indication information). [0177], discloses centralized mapping (i.e. non-interleaved manner) and distributed mapping (i.e. interleaved manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to include the above limitations as suggested by Wu, thus avoiding overheads caused when the base station indicates the size of the first frequency domain resource unit to the terminal as indicated in [0008] of Wu.


Regarding Claim 3, Kim/Wu teaches The method of claim 2, wherein, Wu further teaches the step of determining PRBs via an interleaved or non-interleaved manner based on the indication in- formation of the physical resource blocks in the idle frequency sub- band, comprises: numbering the PRBs in the idle frequency sub-band consecutively; and mapping virtual resource blocks (VRB) indicated in the indication in- formation of the physical resource blocks to the consecutively numbered PRBs in the idle frequency sub-band, to determine the corre- sponding PRBs. ([0139], discloses A mapping manner corresponding to the resource allocation type 0 is centralized mapping. To be specific, VRBs are directly mapped to PRBs one by one, indexes of the VRB and the PRB are the same, and no frequency hopping is performed between slots. Therefore, the resource allocation type 0 can ensure that each RBG is mapped to consecutive PRBs) Examiner maintains same motivation to combine as indicated in Claim 2 above.

Regarding Claim 4, Kim/Wu teaches The method of claim 2, wherein, Wu further teaches the step of determining PRBs via an interleaved or non-interleaved manner based on the indication in- formation of the physical resource blocks in the idle frequency sub- band, comprises: numbering the PRBs in each idle frequency sub-band consecutively; and mapping virtual resource blocks (VRB) indicated in the indication in- formation of the physical resource blocks to the consecutively numbered PRBs in each idle frequency sub-band based on a preset in- terleaving rule, to determine the corresponding PRBs. ([0177]-[0185], discloses distributed mapping of the VRB to the PRB based formulas as indicated in [0181]) Examiner maintains same motivation to combine as indicated in Claim 2 above.

Regarding Claim 5, Kim/Wu teaches The method of claim 2, wherein, the step of determining PRBs via an interleaved or non-interleaved manner based on the indication in- formation of the physical resource blocks in the idle frequency sub- band, comprises: mapping virtual resource blocks (VRB) indicated in the indication in- formation of the physical resource blocks to the PRBs in the idle frequency sub-band; and interleaving the PRBs mapped in each frequency sub-band, to determine the corresponding PRBs. (Although consecutive VRBs are determined in the resource allocation type 2, during the distributed mapping, the consecutive VRBs are mapped to inconsecutive PRBs. Consequently, a PRB resource allocated to the terminal is inconsecutive) Examiner maintains same motivation to combine as indicated in Claim 2 above.

Regarding Claim 6, Kim teaches The method of claim 1, further comprising: Kim does not explicitly teach performing a bundling operation on the PRBs determined in the idle frequency sub-band based on predetermined size information of a PRB group, to determine the PRB group.
However, in a similar field of endeavor, Wu discloses in [0075]-[0077], The terminal receives the resource allocation indication information, and may learn of, according to the resource allocation indication information, a specific subband or a specific frequency band to which the allocated resource belongs, or specific numerology used to obtain the allocated resource, or a specific subcarrier used to obtain the allocated resource. The subband is divided by the base station, k (k≥1) consecutive PRBs may be set as one subband. For example, in a particular system bandwidth, there are N (N>1) subbands: a subband #1, a subband #2, . . . , a subband #i, . . . , and a subband #N.   [0096]-[0097], discloses First, the terminal learns of, by using resource allocation indication information (i.e. indication information) indicated by the base station or by using other information, location information of an allocated resource, the resource allocation indication information includes the location information of the allocated resource, and a specific subband or a specific frequency band to which the allocated resource belongs may be determined by using the location information of the resource. Next, the terminal obtains, based on the predefined first configuration information, a first frequency domain resource unit size set corresponding to an identifier of a subband to which the allocated resource belongs. For example, the subband identifier indicated in the resource allocation indication information is a subband 1, and the terminal obtains a first frequency domain resource unit size set corresponding to the subband 1. [0262], discloses obtaining, by a terminal, indication information, where the indication information is used to indicate a size of a resource block group; and determining, by the terminal, the size of the resource block group according to the indication information.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to include the above limitations as suggested by Wu, thus avoiding overheads caused when the base station indicates the size of the first frequency domain resource unit to the terminal as indicated in [0008] of Wu.

Regarding Claim 7, Kim/Wu teachesThe method of claim 6, wherein, the PRB group comprises any of the following situations: each PRB in any PRB group is located in one frequency sub-band; if the idle frequency sub-band is a consecutive frequency sub-band, each PRB in a particular PRB group is located in two consecutive frequency sub-bands. ([0090], discloses The first configuration information includes a correspondence between a plurality of configuration values for the size of the first frequency domain resource unit and at least one of a subband identifier, a frequency band identifier, numerology, or a subcarrier. In this application scenario, there is a correspondence between a subband identifier or a frequency band identifier of predefined RBG size configuration information and a plurality of configuration values for the RBG size. Each subband in a system bandwidth corresponds to one first frequency domain resource unit size set, or each frequency band in a system bandwidth corresponds to one first frequency domain resource unit size set, or each piece of numerology or each subcarrier in a system bandwidth corresponds to one first frequency domain resource unit size set) 
Examiner maintains same motivation to combine as indicated in Claim 6 above.


Claims 10-15 are rejected for having the same limitations as claims 2- 7, respectively, except the claims are in user equipment apparatus format.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0374851 to Zhou et al., directed to mapping of RBs of a VRB to a PRB.
US2020/0344758 to Li et al., directed to various resource mapping methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477